Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Guskov (US 2005/0022561), Sen (US 6,851,281), Sen (US 6,889,528), Guskov (US 2007/0169698), Bookbinder (US 2009/0126408), Haruna (US 2009/0180174), Ichii (US 2012/0014653), Chen (US 2012/0263428), Sen (US 2016/0083284).
Although Guskov 2005 teaches a process for fabricating Erbium doped glass fibers; Guskov does not teach or suggest the steps of pre-sintering, drying in an argon gas, dehydrating, or grinding the preform to form an octagonal shape.
Although Sen US 6,851,281 teaches a process for fabricating Erbium doped glass fibers; Sen does not teach or suggest the steps of grinding the preform to form an octagonal shape.
Although Sen US 6,889,528 teaches a process for fabricating Erbium doped glass fibers; Sen does not teach or suggest the steps of pre-sintering, grinding the preform to form an octagonal shape.
Although Guskov 2007 teaches a process for fabricating Erbium doped glass fibers; Guskov does not teach or suggest the steps of pre-sintering, soaking, grinding the preform to form an octagonal shape.
Although Bookbinder teaches a process for fabricating Erbium or Ytterbium doped glass fibers; Bookbinder does not teach or suggest the steps of pre-sintering, soaking, dehydrating, grinding the preform to form an octagonal shape.
Although Haruna teaches a process for fabricating Erbium doped glass fibers; Haruna does not teach or suggest the steps of pre-sintering, soaking, grinding the preform to form an octagonal shape.
Although Ichii teaches a process for fabricating Erbium or Ytterbium doped glass fibers; Ichii does not teach or suggest the steps of pre-sintering, dehydrating, grinding the preform to form an octagonal shape.
Although Chen teaches a process for fabricating Ytterbium doped glass fibers; Chen does not teach or suggest the steps of pre-sintering, soaking, drying, dehydrating, grinding the preform to form an octagonal shape.
Although Sen teaches a process for fabricating Ytterbium doped glass fibers; Sen does not teach or suggest the steps of pre-sintering, soaking, drying, dehydrating, grinding the preform to form an octagonal shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741